Citation Nr: 1622457	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  13-23 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel







INTRODUCTION

The Veteran had active military service with the U.S. Navy from October 1990 to August 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This case was previously before the Board in April 2015, at which time the Board issued a decision denying the Veteran's claim of service connection.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a January 2016 order, granted a Joint Motion for Remand (Joint Motion), vacating the Board's April 2015 decision and remanding the Veteran's appeal for further consideration.  For the reasons discussed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Joint Motion, the instant appeal must be remanded to provide the Veteran a new VA examination with respect to his claim of service connection for a low back disability.  Specifically, the parties to the Joint Motion agreed that an April 2014 VA examination, upon which the Board based its denial, is inadequate for the purposes of determining service connection.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this regard, the VA examiner's etiological opinion appears to be in conflict with private medical evidence and inappropriately weighed and assigned probative value to the evidence of record.  For these reasons, a new VA examination is required.




Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address the nature and etiology of any current low back disability.  The entire claims file, including this REMAND and all records located within Virtual VA and the Veterans Benefits Management System (VBMS) must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  Any clinically indicated testing and/or consultations must be performed.  

Following a review of the claims file, and physical examination of the Veteran, the examiner is requested to provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that any current low back disability had its onset or is otherwise etiologically related to his period of active duty service.  In offering this opinion, the examiner must address private medical records noting a degenerative narrowing in the lumbar spine as early as February 1998 as well as Veteran's reports of lower back pain "off and on for quite some time."

The examiner must provide a complete rationale for any opinion expressed, including a discussion of the evidence of records and medical principles which led to the conclusions reached.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


